Exhibit 10.2

 

FIRST AMENDMENT TO LOAN AGREEMENT

 

THIS FIRST AMENDMENT TO LOAN AGREEMENT (the “Amendment”), dated as of
November 1, 2005, is between RF MONOLITHICS, INC. (“Borrower”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Lender”).

 

RECITALS:

 

A. Borrower and Lender have entered into that certain Loan Agreement (the
“Agreement”) dated as of December 31, 2004.

 

B. Pursuant to the Agreement, certain Guarantors executed a Guaranty (herein so
called), dated as of March 31, 2005, which guaranteed to Lender the payment and
performance of the Obligations (as defined in the Agreement).

 

C. Borrower and Lender now desire to amend the Agreement as herein set forth.

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

1.1 Definitions. Capitalized terms used in this Amendment, to the extent not
otherwise defined herein, shall have the same meanings as in the Agreement, as
amended hereby.

 

ARTICLE II

 

Amendments

 

2.1 Amendment to Section 9.4. Section 9.4 is hereby amended and restated in its
entirety to read as follows:

 

“Section 9.4. Consolidated Net Income. The Borrower will not permit its
Consolidated Net Income after taxes plus the effect of non-cash stock option
expenses, measured as of the end of each quarter, to be a negative number
(i) greater than a cumulative amount of ($250,000) for the four consecutive
quarters ending February 28, 2006, or (ii) after February 28, 2006 for either
(x) any four consecutive quarters (on a cumulative basis) or (y) any two
consecutive quarters, in each case on a trailing quarter basis.”

 

2.2 Amendment to Exhibit B. Exhibit B is amended and restated to read as set
forth in Exhibit B attached to this Amendment.



--------------------------------------------------------------------------------

ARTICLE III

 

Conditions Precedent

 

3.1 Conditions. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:

 

(a) Lender shall have received this Amendment and such additional documents,
instruments and information as Lender or its legal counsel, Winstead Sechrest &
Minick P.C., may reasonably request, in each case executed by Borrower and
Guarantors, as applicable.

 

(b) The representations and warranties contained herein and in all other Loan
Documents, as amended hereby, shall be true and correct as of the date hereof as
if made on the date hereof.

 

(c) No Event of Default shall have occurred and be continuing and no event or
condition shall have occurred that with the giving of notice or lapse of time or
both would be an Event of Default.

 

(d) All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments, and other legal
matters incident thereto shall be satisfactory to Lender and its legal counsel,
Winstead Sechrest & Minick P.C.

 

ARTICLE IV

 

Ratifications, Representations and Warranties

 

4.1 Ratifications. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions set forth in the
Agreement and except as expressly modified and superseded by this Amendment, the
terms and provisions of the Agreement are ratified and confirmed and shall
continue in full force and effect. Borrower and Lender agree that the Agreement
as amended hereby shall continue to be legal, valid, binding and enforceable in
accordance with its terms.

 

4.2 Representations and Warranties. Borrower hereby represents and warrants to
Lender that (i) the execution, delivery and performance of this Amendment and
any and all other Loan Documents executed and/or delivered in connection
herewith have been authorized by all requisite corporate action on the part of
Borrower and will not violate the articles of incorporation or bylaws of
Borrower, (ii) the representations and warranties contained in the Agreement, as
amended hereby, and any other Loan Document are true and correct on and as of
the date hereof as though made on and as of the date hereof, (iii) no Event of
Default has occurred and is continuing and no event or condition has occurred
that with the giving of notice or lapse of time or both would be an Event of
Default, and (iv) Borrower is in full compliance with all covenants and
agreements contained in the Agreement as amended hereby.

 

-2-



--------------------------------------------------------------------------------

ARTICLE V

 

Miscellaneous

 

5.1 Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other Loan Document including any Loan
Document furnished in connection with this Amendment shall survive the execution
and delivery of this Amendment and the other Loan Documents, and no
investigation by Lender or any closing shall affect the representations and
warranties or the right of Lender to rely upon them.

 

5.2 Reference to Agreement. Each of the Loan Documents, including the Agreement
and any and all other agreements, documents, or instruments now or hereafter
executed and delivered pursuant to the terms hereof or pursuant to the terms of
the Agreement as amended hereby, are hereby amended so that any reference in
such Loan Documents to the Agreement shall mean a reference to the Agreement as
amended hereby.

 

5.3 Expenses of Lender. As provided in the Agreement, Borrower agrees to pay on
demand all costs and expenses incurred by Lender in connection with the
preparation, negotiation, and execution of this Amendment and the other Loan
Documents executed pursuant hereto and any and all amendments, modifications,
and supplements thereto, including without limitation the costs and fees of
Lender’s legal counsel, and all costs and expenses incurred by Lender in
connection with the enforcement or preservation of any rights under the
Agreement, as amended hereby, or any other Loan Document, including without
limitation the costs and fees of Lender’s legal counsel.

 

5.4 Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.

 

5.5 Applicable Law. This Amendment and all other Loan Documents executed
pursuant hereto shall be deemed to have been made and to be performable in
Texas, Dallas County, Texas and shall be governed by and construed in accordance
with the laws of the State of Texas.

 

5.6 Successors and Assigns. This Amendment is binding upon and shall inure to
the benefit of Lender and Borrower and their respective successors and assigns,
except Borrower may not assign or transfer any of its rights or obligations
hereunder without the prior written consent of Lender.

 

5.7 Counterparts. This Amendment may be executed in one or more counterparts,
each of which when so executed shall be deemed to be an original, but all of
which when taken together shall constitute one and the same instrument.

 

5.8 Effect of Waiver. No consent or waiver, express or implied, by Lender to or
for any breach of or deviation from any covenant, condition or duty by Borrower
or Guarantor shall be deemed a consent or waiver to or of any other breach of
the same or any other covenant, condition or duty.

 

-3-



--------------------------------------------------------------------------------

5.9 Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.

 

5.10 ENTIRE AGREEMENT. THIS AMENDMENT AND ALL OTHER INSTRUMENTS, DOCUMENTS AND
AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS AMENDMENT EMBODY THE
FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THIS AMENDMENT, AND MAY NOT BE CONTRADICTED OR VARIED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS
OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES HERETO.

 

Executed as of the date first written above.

 

Borrower: RF MONOLITHICS, INC. By:  

/s/ Harley E Barnes III

--------------------------------------------------------------------------------

    Name:   Harley E Barnes III     Title:   CFO Lender: WELLS FARGO BANK,
NATIONAL ASSOCIATION By:  

/s/ Linda G. Davis

--------------------------------------------------------------------------------

    Linda G. Davis     Vice President

 

-4-



--------------------------------------------------------------------------------

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

FOR QUARTER/YEAR (Circle one) ENDED                                         
                                 (THE “SUBJECT PERIOD”)

 

LENDER:                Wells Fargo Bank, National Association

 

BORROWER:                RF MONOLITHICS, INC.

 

This certificate is delivered under the Loan Agreement (as amended, restated,
modified or renewed from time to time, the “Agreement”) dated as of December 31,
2004, between Borrower and Lender. Capitalized terms when used in this
certificate shall, unless otherwise indicated, have the meanings set forth in
the Agreement. I certify to Lender that, on the date of this certificate,
(a) the financial statements of Borrower attached to this certificate were
prepared in accordance with GAAP, and present fairly the financial condition and
results of operations of Borrower as of the end of and for the Subject Period,
(b) no Default or Event of Default currently exists or has occurred which has
not been cured or waived by Lender, or if a Default has occurred and is
continuing, a statement as to the nature thereof and the action which is
proposed to be taken with respect thereto is attached hereto, (c) attached
hereto is a statement showing in reasonable detail the calculations
demonstrating compliance with Article IX of the Agreement, and (d) the status of
compliance by Borrower with certain covenants of the Agreement at the end of the
Subject Period is as set forth below:

 

          In Compliance as of
End of Subject Period
(Please Indicate) 1.    Financial Statements and Reports      (a)    Provide
annual audited FYE financial statements of Borrower within the period prescribed
in Section 7.1.A. of the Agreement.        Yes            No          (b)   
Provide quarterly financial statements of Borrower within the period prescribed
in Section 7.1.B. of the Agreement.    Yes    No      (c)    Provide a quarterly
Compliance Certificate within the period prescribed in Section 7.1.E of the
Agreement.    Yes    No      (d)    Provide financial statements of Guarantor
within 90 days after the last day of each year.    Yes    No      (e)    Provide
a copy of Guarantor’s tax return within 30 days after it is filed with the
Internal Revenue Service.    Yes    No      (f)    Provide annual projections
prior to August 31 of each fiscal year.    Yes    No      (g)    Provide a
monthly summary accounts receivable aging and accounts payable aging, within 30
days after the last day of each month.    Yes    No

 

-5-



--------------------------------------------------------------------------------

     (h)    Provide other required reporting and other information concerning
Borrower or Guarantor as Lender may from time to time request timely.    Yes   
No 2.   

Subsidiaries.

None except as listed on Disclosure Schedule or for which requirements per
Section 6.23 have been met.

   Yes    No 3.   

Additional Indebtedness.

None, except Indebtedness permitted by Section 8.1 of the Agreement.

   Yes    No 4.   

Liens and Encumbrances; Negative Pledge Agreements.

None at any time, except Liens permitted by Section 8.2 of the Agreement.

   Yes    No 5.   

Limitation of Acquisitions and Mergers.

None except those permitted by Section 8.3 of the Agreement.

   Yes    No 6.   

Dividends and Stock Repurchase.

None, except as permitted by Section 8.4 of the Agreement.

   Yes    No 7.   

Loans and Investments.

None, except those permitted by Section 8.5 of the Agreement.

   Yes    No 9.   

Affiliate Transactions.

None, except issuances permitted by Section 8.7 of the Agreement.

   Yes    No 10.   

Disposal of Assets other than in the Ordinary Course of Business.

None at any time without prior written consent of Lender except as permitted by
Section 8.8 of the Agreement.

   Yes    No 11.   

Sale and Leaseback Transactions (Section 8.9 of the Agreement).

None any time without prior written consent of Lender.

   Yes    No 12.   

Prepayment of Debt (Section 8.10 of the Agreement).

None except Debt permitted by Section 8.10 of the Agreement.

   Yes    No 13.   

Changes in Nature of Business (Section 8.11 of the Agreement).

None at any time without prior written consent of Lender.

   Yes    No 14.   

Environmental Laws (Section 8.12 of the Agreement).

No activity likely to cause violations.

   Yes    No 15.   

Changes in Fiscal Year; Accounting Practices (Section 8.13 of the Agreement).

None at any time without prior written consent of Lender.

   Yes    No 16.   

No Negative Pledge (Section 8.14 of the Agreement).

None.

   Yes    No 17.   

No Contingent Obligations (Section 8.15 of the Agreement).

None.

   Yes    No 18.    Cash Flow Leverage Ratio (CFL).    Yes    No      Maximum of
2.00 to 1.00. (Defined as, for any period of determination, the ratio of
(a) Consolidated Senior Funded Debt to (b) Consolidated EBITDA).               
CFL Ratio:                                       
                                                              .          

 

-6-



--------------------------------------------------------------------------------

19.    Fixed Charge Coverage Ratio (FCC).                Minimum of 1.25 to
1.00. (Defined as, for any period of determination, the ratio of (a) Excess Cash
Flow to (b) the sum of (i) Consolidated Interest Charges, (ii) scheduled
principal payments on Consolidated Senior Funded Debt, and (iii) an amount equal
to twenty percent (20%) of the outstanding amount of all Revolving Credit
Advances).    Yes    No      FCC Ratio:                                       
                                                              .           20.   
Consolidated Tangible Net Worth (Defined as Shareholders’ Equity (net of
treasury shares) of the Borrower and its Subsidiaries on that date minus the
Intangible Assets of the Borrower and its Subsidiaries on that date plus
Subordinated Debt).    Yes    No      Consolidated Net
Income:                                       
                                        
                                                                         
Required: $18,652,000 + 75% of Consolidated Net
Income:                                       
                                                              Consolidated
Tangible Net Worth:                                       
                                        
                                                         21.   

Profitability.

Consolidated Net Income after taxes plus the effect of non-cash stock option
expenses for the period of determination, measured as of the end of each
quarter:

               a) for the four consecutive quarters ending February 28, 2006,
has not been a negative number greater than a cumulative amount of ($250,000),
or    Yes    No      b) after February 28, 2006 has not been a negative number
for either (x) any four consecutive quarters (on a cumulative basis) or (y) any
two consecutive quarters, in each case on a trailing quarter basis.”    Yes   
No      Net Income for preceding quarter =                            
                                        
                                                          .               
Net Income for current quarter =                             
                                        
                                                             .               
Net Income for preceding four consecutive quarters =                        
                                                                        .     
         
Non-cash stock option expenses for the preceding quarter =                      
                                                                .               
Non-cash stock option expenses for the current quarter =                      
                                                                     .          
    
Non-cash stock option expenses for the preceding four consecutive quarters =                 
                                        .           22.    Capital Expenditures.
               Borrower has not made any Capital Expenditures during fiscal year
in excess of an aggregate of $2,500,000.    Yes    No     
Year-to-Date Capital Expenditures =                              
                                        
                                                    .          

 

-7-



--------------------------------------------------------------------------------

RF MONOLITHICS, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

-8-